       Case 1:18-cv-05405-TCB Document 14-1 Filed 01/22/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JIN KWON and ASIAN AMERICANS )
ADVANCING JUSTICE-ATLANTA,               )
                                         )
                                         )
                     Plaintiffs,         )
                                         )        CIVIL ACTION
v.                                       )
                                         )        No. 1:18cv5405-TCB
                                         )
ROBYN A. CRITTENDEN, in her              )
official capacity as Secretary of State, )
                                         )
                                         )
                     Defendant.          )

                               PROPOSED ORDER

      Pursuant to the Consent Motion for Extension of Time, the new deadline for

Plaintiffs to file and serve a detailed specification and itemization of the requested

award is February 5, 2019.




                                               U.S. District Court Judge
